    Case: 1:19-cv-06423 Document #: 89 Filed: 10/30/20 Page 1 of 3 PageID #:1415




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


ANDREW LEE FLOWERS, JR.,                          )
                                                  )
                       Plaintiff,                 )
vs.                                               )         No.: 19 CV 06423
                                                  )
WEXFORD HEALTH SOURCES, INC.;                     )
PATRICIA BURKE, M.D., sued in her                 )
Individual capacity; CLAUDE OWIKOTI,              )
Sued in his individual capacity; MICHAEL          )
RUSSELL, O.D., sued in his individual             )        Honorable Robert W. Gettleman
Capacity; KRISTA HYATT-TORRES,                    )
Sued in her individual capacity; DEBORAH          )
MCCALLUM, sued in her individual                  )
capacity; JESSICA ORTEGON, sued in her            )         Honorable Jeffrey T. Gilbert
individual capacity; VICTORIA PLUMMER,            )
sued in her individual capacity; MELISSA D.       )
LAMESCH, sued in her individual capacity; and )
JOHN DOES, currently unknown employees of         )
the Illinois Department of Corrections or Wexford )
Health Sources, Inc.,                             )
                                                  )
                       Defendants.                )


  JOINT STATUS REPORT REGARDING PLAINTIFF’S TREATING PHYSICIAN’S
                           DOCUMENTS

       Pursuant to the Court’s October 23, 2020 order (Dkt. #88), the parties hereby submit a

status report concerning production of documents by Plaintiff's treating physician, Dr. Berdy,

pursuant to subpoena.

       According to Dr. Berdy, on October 26, 2020 he mailed the documents to the production

location—a document processing vendor used by Defendants. Ms. Deborah Benzing, attorney for

Defendant Michael Russell, served the subpoena and will alert the parties as soon as the documents

arrive and will email copies shortly thereafter.
      Case: 1:19-cv-06423 Document #: 89 Filed: 10/30/20 Page 2 of 3 PageID #:1416




By:     /s/Katelyn Somin Jun________                     By:   /s/Aaron A. Barlow
        Robert S. Tengesdal                                    Aaron A. Barlow
        Katelyn Somin Jun                                      Jenner & Block LLP
        Connolly Krause LLC                                    353 N. Clark St.
        500 W. Madison St., Suite 2430                         Chicago, Illinois 60654-3456
        Chicago, Illinois 60661                                (312) 222-9350
        (312) 253-6200                                         abarlow@jenner.com
        rtengesdal@cktrials.com
        kjun@cktrials.com                                      Attorney for Plaintiff

        Attorneys for Melissa Lamesch, Claude
        Owikoti, Wexford Health Sources, Inc., Jessica
        Ortegon and Victoria Plummer


By:     /s/Deborah A. Benzing                            By:   /s/John J. Reid
        Deborah A. Benzing                                     John J. Reid
        Law Office of Meachum, Boyle, Trafman,                 Cassiday Schade LLP
        Marek & Parker                                         222 W. Adams St., Suite 2900
        225 W. Washington St., Suite 500                       Chicago, Illinois 60606
        Chicago, Illinois 60606                                (312) 641-3100
        (312) 726-6317                                         jreid@cassiday.com
        deborah.benzing@libertymutual.com

        Attorney for Defendant, Michael Russell, O.D.          Attorney for Patricia Burke,
                                                               M.D.


By:     /s/Helen A. Lozano
        Helen A. Lozano
        Office of the Illinois Attorney General
        100 W. Randolph St., 13th Floor
        Chicago, Illinois 60601
        (312) 814-6594
        hlozano@atg.state.il.us

        Attorney for Krista Hyatt-Torres and
        Deborah McCallum
   Case: 1:19-cv-06423 Document #: 89 Filed: 10/30/20 Page 3 of 3 PageID #:1417




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 30, 2020, I caused the foregoing to be uploaded to the

court’s CM/ECF system which will send notification of such filing to all counsel of record.

                                                    /s/ Aaron A. Barlow
                                                    Aaron A. Barlow
